302 U.S. 767
58 S.Ct. 480
82 L.Ed. 595
Edward H. ALSOP, petitioner,v.Guy T. HELVERING, Commissioner of Internal Revenue.*
No. 626.
Supreme Court of the United States
January 17, 1938

Mr. R. T. M. McCready, of Pittsburgh, Pa., for petitioner.


1
For opinion below, see Alsop v. Commissioner of Internal Revenue, 92 F.2d 148.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Third Circuit denied.



*
 Rehearing denied 303 U.S. 666, 58 S.Ct. 521, 82 L.Ed. ——.